DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10,16-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2008/0068879 A1 to Ahn et al. teaches a memory device (e.g. FIG. 7, ¶ [0062]), comprising:
a first (e.g. Rphh) phase-change memory cell;
a second (e.g. Rpm) phase-change memory cell;
wherein the first phase-change memory cell comprises a layer made of a first alloy (low temperature phase change material 81c) of germanium, antimony, and tellurium (e.g. Ge1Sb4Te7, Ge1Sb2Te4, Ge2Sb2Te5, ¶ [0068], FIG. 5); and
wherein the second phase-change memory cell comprises a layer made of the first alloy (81b) and a second alloy (medium temperature phase change material 71b) of germanium, antimony, and tellurium (e.g. Ge2Sb2Te5, ¶ [0068], FIG. 5), as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2019/0334083 A1 to Wu teaches (e.g. FIG. 3A) wherein a first phase change memory cell (e.g. including a plurality of phase change layers 211, 211’) includes a layer (e.g. 111’, ¶ [0034],[0035])) made of germanium (¶ [0036]) and covering a layer (e.g. 211’) made of a phase change alloy, as discussed previously.
et al. teaches forming a germanium layer (e.g. ¶ [0035]) but teaches reacting the germanium layer with surrounding layer to achieve a desired stoichiometry.
However, prior art fails to reasonably teach or suggest the specific configuration of the first cell including a first layer made of a first alloy of germanium, antimony, and tellurium; a germanium layer over the first layer made of the first alloy; and  a second layer made of the first alloy over the germanium layer, together with the second cell made of a second alloy of germanium, antimony, and tellurium, wherein the second alloy has a higher germanium concentration than the first alloy, wherein the germanium layer is present in the final memory structure, together in the individually addressed resistive heating configuration of claim 1 as claimed.  Claims 2-10 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.  
Additionally, prior art fails to reasonably teach or suggest wherein the first and second memory cells comprise a layer may of a first alloy of germanium, antimony, and tellurium and a layer of germanium covering the layer made of the first alloy, wherein the second phase-change memory cell further comprises a region within the layer made of the first alloy and the layer made of germanium, wherein said region is made of a second (different) alloy of germanium, antimony, and tellurium, wherein the germanium layer is present in the final memory structure, together with the limitations of claim 16 as claimed.  Claims 17,24-27,50 are allowable in virtue of depending upon and including all of the limitations of allowable claim 16.
Additionally, prior art fails to reasonably teach or suggest wherein the first phase-change memory cell comprises a stack of a layer made of germanium between two layers made of the first alloy of germanium, antimony, and tellurium, and wherein the second phase-change memory cell comprises a layer made of the first alloy and a second (different) alloy of germanium, antimony, and tellurium, wherein the germanium layer is present in the final memory structure, together with the limitations of 
Additionally, prior art fails to reasonably teach or suggest wherein the first phase-change memory cell comprises a layer made of a first alloy of germanium, antimony, and tellurium and a layer made of germanium covering the layer made of the first alloy, and wherein the second phase-change memory cell comprises a portion comprising a stack of a layer of germanium between two layers of the first alloy and a second portion made of a second (different) alloy of germanium, antimony, and tellurium, wherein the germanium layer is present in the final memory structure, together with the other limitations of claim 22 as claimed.  Claims 23,45-49 are allowable in virtue of depending upon and including all of the limitations of allowable claim 22.
Lastly, prior art fails to reasonably teach or suggest wherein both first and second phase-change memory cells comprise a stack of one layer made of germanium covering a layer made of a first alloy made up of germanium, of antimony, and of tellurium, and wherein the second memory cells further comprise a second (different) alloy made up of germanium, of antimony, and of tellurium within said stack, wherein the germanium layer remains in the final memory structure, together with all of the limitations of claim 28 as claimed.  Claims 29-39 are allowable in virtue of depending upon and including all of the limitations of allowable claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891